DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Thomas Spinelli on 04/08/2022. The amendments provide consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.

	Please amend the claims as follows:
1. (Currently Amended) An ultrasound endoscope, comprising:
an insertion portion configured to be inserted into a subject, acquire an optical subject image, and transmit and receive ultrasound;
an ultrasound transducer configured to emit the ultrasound in a direction perpendicular to a longitudinal direction of the insertion portion, and perform scanning in a circumferential direction of an axis parallel to the longitudinal direction;
a forward field optical portion provided at a distal end of the insertion portion in the longitudinal direction, the distal end being where observation light coming from a forward field enters; and
a side field optical portion provided at a distal end side of the insertion portion in the longitudinal direction and is where observation light from a side field including a part of a scan plane of the ultrasound transducer enters, the side field being a field in 
a proximal portion connected to a distal end of the ultrasound transducer, the
proximal portion being configured to hold the side field optical portion, wherein
a distal end of the proximal portion in the longitudinal direction has a surface
inclined relative to the longitudinal direction such that the proximal portion does
not interfere with the observation light from the side field,
wherein the side field optical portion has a field that extends over a whole circumference around the axis parallel to the longitudinal direction.

2. (Currently Amended) The ultrasound endoscope according to claim 1, wherein the field of the side field optical portion includes a focal position of the ultrasound emitted from the ultrasound transducer.

Claim 5 is canceled.

6.   (Currently Amended) The ultrasound endoscope according to claim 1, wherein the ultrasound transducer has, on an outer surface of the ultrasound transducer, a middle portion in the longitudinal direction, the middle portion protruding or being recessed in 

7. (Currently Amended) The ultrasound endoscope according to claim 1, further comprising:
a first component that is provided at the distal end 
transducer in the longitudinal direction, and has a first retaining portion where one end of a balloon that is able to be filled with an ultrasound medium is attached, the first retaining
portion having a groove shape; and
a second component that is provided at a proximal end 
transducer in the longitudinal direction, and has a second retaining portion where another end of the balloon is attached, the second retaining portion having a groove shape.

8.   (Currently Amended) The ultrasound endoscope according to claim 1, further comprising:
a component that is provided at the distal end 

9.   (Currently Amended) The ultrasound endoscope according to claim 1,
further comprising:

a component that is provided at the distal end of the ultrasound transducer in the longitudinal direction, and holds the forward field optical portion, wherein
circumferential positions of the forward field optical portion and the

component have been positioned, the circumferential positions being around the axis

parallel to the longitudinal direction.

10.  (Currently Amended) The ultrasound endoscope according to claim 7, further comprising:
a third component that is provided closer to the distal end of the insertion portion in the longitudinal direction than the first component, the third component configured to hold the forward field optical portion, wherein
the first component and the third component have been positioned with respect to the ultrasound transducer. 


REASONS FOR ALLOWANCE
The previous claim rejection under 35 USC 112 (b) to claims 5, 9 and 15 has been withdrawn in view of Applicant’s amendment to the claim.
Claims 1-4 and 6-17 are allowed over prior arts of record. 
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of
rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 04/04/2022 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1 and 11 are individually when all the limitations are taken as a whole.
Regarding claim 1, upon further consideration of the prior arts in records, the examiner notes that none of the prior arts in record or combination thereof teaches or fairly well suggests an ultrasound endoscope, comprising:  a forward field optical portion with side field optical portion, wherein the side field optical portion provided at a distal end side of the insertion portion in the longitudinal direction and is where observation light from a side field including a part of a scan plane of the ultrasound transducer enters, the side field being a field in a direction perpendicular to the longitudinal direction; and a proximal portion connected to a distal end of the ultrasound transducer, the proximal portion being configured to hold the side field optical portion, wherein a distal end of the proximal portion in the longitudinal direction has a surface inclined relative to the longitudinal direction such that the proximal portion does not interfere with the observation light from the side field, wherein the side field optical portion has a field that extends over the whole circumference around the axis parallel to the longitudinal direction.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793